Case 4:21-cr-20293-MFL-CI ECF No. 14, PageID.30 Filed 05/27/21 Page 1 of 2



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff,                        Case No: 21CR20293
                                               Hon. Matthew F. Leitman
vs                                             United States District Judge

VINCENT LEE GALICIA

          Defendant.
_____________________________________________________________/

                    SUBSTITUTION OF ATTORNEY

      I replace attorney Major White, on behalf of Defendant Vincent Lee
Galicia and request copies of all papers filed in this case.



Dated: May 26, 2021                     /s/Major White w/permission
                                        Major White (P58800)
                                        503 S. Saginaw St, Ste 519
                                        Flint, Michigan 48502
                                        (810) 235-7996

                                  CONSENT

      I Consent to the Substitution of the above Attorney in this case.

Dated: May 26, 2021                     s/Kenneth M. Scott
                                        Kenneth M. Scott (P32833)
                                        kmscottesq@yahoo.com
                                        2702 Flushing Road
                                        Flint, Michigan 48504
                                        (810)767-6655
Case 4:21-cr-20293-MFL-CI ECF No. 14, PageID.31 Filed 05/27/21 Page 2 of 2




                                ORDER

      IT IS HEREBY ORDERED that attorney Kenneth Scott shall replace

Major White, on behalf of Defendant Vincent Lee Galicia.


                              /s/Matthew F. Leitman
                              MATTHEW F. LEITMAN
                              UNITED STATES DISTRICT JUDGE

Dated: May 27, 2021


I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 27, 2021, by electronic means
and/or ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
